Carley, Judge.
Appellant-plaintiffs in these companion cases were robbed and seriously injured in the parking lot of appellee-defendant’s restaurant. Appellants brought suit, alleging that appellee had negligently failed to provide adequate warning or adequate security for its patrons. Appellants appealed to this court from the trial court’s grant of appellee’s motion for summary judgment and we reversed. Haskins v. Lau’s Corp., 198 Ga. App. 470 (402 SE2d 58) (1991). On certiorari, however, the Supreme Court reversed our decision. Lau’s Corp. v. Haskins, 261 Ga. 491 (405 SE2d 474) (1991). Accordingly, our original judgment of reversal is vacated, the judgment of the Supreme Court is made the judgment of this court and the order of the trial court *5granting summary judgment in favor of appellee is hereby affirmed.
Decided September 3, 1991.
Dozier, Akin, Lee & Graham, L. Z. Dozier, Jr., for appellants.
Bentley, Karesh, Seacrest, Labovitz & Campbell, Edwin A. Tate II, Jean F. Johnson, for appellee.

Judgments affirmed.


Sognier, C. J., and McMurray, P. J., concur.